Citation Nr: 1413462	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus type II and hypertension.

4.  Entitlement to an effective date earlier than April 13, 2004, for the grant of service connection for post traumatic arthritis to the right knee.

5.   Entitlement to an effective date earlier than April 13, 2004, for the grant of service connection for residuals of traumatic injury to the right knee.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to May 1987.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Diabetes mellitus type II was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service.

2. Hypertension is not shown to be causally or etiologically related to service, did not manifest during service within one year following separation from service, and was not caused or aggravated by any service-connected disability.

3.  Erectile dysfunction is not shown to be causally or etiologically related service, did not manifest during service or within one year following separation from service, and was not caused or aggravated by any service-connected disability.

4.  The Veteran's claim seeking entitlement to service connection for residuals of traumatic injury to the right knee was denied by the RO in an unappealed March 2000 rating decision and no new and material evidence was submitted within the appeal period. 

5.  The earliest document in the claims file that may be accepted as a claim to reopen the Veteran's claim for service connection for right knee disability is a statement received from the Veteran on April 13, 2004.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for erectile dysfunction, claimed as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  The March 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  The criteria for an effective date earlier than April 13, 2004 for a grant of service connection for posttraumatic arthritis to the right knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2013).

6.  The criteria for an effective date earlier than April 13, 2004 for a grant of service connection for residuals of traumatic injury to the right knee have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to his service connection claims, duty to notify was satisfied in December 2007 and February 2008 letters sent to the Veteran.  

With respect to his earlier effective date claims, once service connection is granted the claims are substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA also has a duty to assist the Veteran in the development of the claims.  The claims file includes his service treatment records, VA and private medical records, and the statements of the Veteran in support of his claims.  VA also attempted to obtain records from the Social Security Administration (SSA), but a July 2009 response from SSA indicated that the agency either did not have the Veteran's medical records on file or the records were unable to be located.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Veteran has not been afforded a VA medical examination for his claims seeking service connection for diabetes mellitus, hypertension and erectile dysfunction.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event, injury or disease in service as to which any of the claimed disabilities may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the available service records are negative for any pertinent complaint or finding in service or for many years thereafter.  As the record does not establish the occurrence of an event, injury or disease in service, to which any current condition may be related, a VA examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as diabetes mellitus and hypertension may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Diabetes Mellitus

The Veteran asserts entitlement to service connection for diabetes mellitus type II as directly related to his period of active service.  

The Veteran's service treatment records are negative for any indication of a diagnosis of diabetes mellitus.  Specifically, an August 1981 Report of Medical Examination shows that the Veteran's endocrine system was clinically assessed as normal.  A February 1985 medical exam report also reflects clinically normal findings of the Veteran's endocrine system.  In June 1987, the Veteran underwent a VA examination which revealed no abnormality of his endocrine system.

VA treatment records show that the Veteran was first diagnosed in November 2004 with diabetes mellitus type II.  There is no indication in his medical records that diabetes existed before this time or can be related in any way to active duty service.  Post-service treatment records fail to reflect any medical opinions or notations suggesting the Veteran's diabetes mellitus had its onset in service.  This passage of time weighs significantly against a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Moreover, the Veteran's initial diabetes diagnosis came 17 years after separation from active duty service, which is well outside the one year presumption period to establish service connection under 38 C.F.R. § 3.307(a)(3).

The Veteran generally maintains that he believes his diabetes is related to service.  Whether lay opinions are competent evidence with regard to diagnoses or a nexus to service depends on the question at issue and the particular facts of the case. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether the symptoms the Veteran reportedly experienced in service resulted in the diagnosis of diabetes mellitus noted many years after service is a complex medical question that is not observable through one's senses.  Thus, the Veteran's opinion is not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).

Given the evidence fails to suggest the Veteran's diabetes mellitus developed during service or for many years thereafter, and given there is no competent lay or medical evidence of a nexus between his diabetes mellitus and service, the Board finds that service connection for this condition must be denied.

B.  Hypertension

The Veteran also asserts entitlement to service connection for hypertension.  His primary contention is that hypertension is "directly related" to his diagnosed diabetes mellitus.  See November 2007 VA Form 21-4138.  As stated above, the Board finds that the Veteran is not entitled to service connection for diabetes.  Therefore, service connection for hypertension on a secondary basis is not warranted.  38 C.F.R. § 3.310.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is also against entitlement to service connection for hypertension on a presumptive or direct basis.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records do not show that he was ever formally diagnosed with hypertension.  His August 1981 examination report showed a blood pressure reading of 110/60.  In February 1985, a periodic physical examination report showed his blood pressure to be 120/82.  

The Veteran contends that he experienced high blood pressure while on active duty.  See February 2008 VA Form 21-4138.  Specifically, he points to a March 1984 service treatment record noting a blood pressure reading of 140/84.  A July 1984 record also notes that the Veteran reported being told that he had high blood pressure during a recent hospitalization for knee surgery.  His blood pressure reading was 122/60.  The examiner noted that a review of the Veteran's records showed normal to borderline blood pressure readings, and the examiner stated he was not sure the Veteran was hypertensive.  He ordered a five-day blood pressure check for the following month.  

The Veteran's service treatment records do not show whether this five-day blood pressure check was ever completed.  However, the remainder of his records on file are silent with respect to any mention of high blood pressure while in service.  In June 1987, just one month after separation, a VA examination report showed the Veteran's blood pressure to be 122/80 while sitting.

The Veteran generally contends that his active duty blood pressure readings are evidence he had hypertension at that time.  While the Veteran may have had isolated instances of high blood pressure readings during active service, his service treatment records do not support his claim.  Further, the records reflect that medical personnel did not interpret any of his blood pressure readings as signs, symptoms or indications of hypertension.

There is also no objective evidence in the Veteran's claims file that he was diagnosed as having hypertension within one year of his service discharge.  The earliest VA treatment records indicating a diagnosis of hypertension date back to April 1998, which is more than a decade since separation from active service.  Thus, service connection on a presumptive basis is not warranted.

Since hypertension is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  The Veteran is competent to describe his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not presented any lay or medical evidence asserting a continuity of symptomatology since separation from service.  

While VA treatment records do show that the Veteran is presently diagnosed with hypertension, none of these records relate hypertension to active duty service.  Therefore, the Board finds that service connection for hypertension is not warranted on either a direct or presumptive basis and must be denied. 

C.  Erectile Dysfunction

The Veteran also asserts entitlement to service connection for erectile dysfunction.  He variously asserts entitlement as secondary to his hypertension and diabetes mellitus.  See December 2008 VA Form 21-4138.  He has not claimed that erectile dysfunction is directly related to active duty service.  As stated above, the Board finds that the Veteran is not entitled to service connection for either diabetes mellitus or hypertension.  Therefore, the Board finds that service connection for hypertension on a secondary basis is not warranted and the claim must be denied.  38 C.F.R. § 3.310.

In sum, the Board finds that the Veteran's diabetes mellitus type II, hypertension and erectile dysfunction were not caused or aggravated by his active service and were not due to any service-connected disability, and service connection must therefore be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Earlier effective date

The Veteran seeks an effective date earlier than April 13, 2004 for the grant of service connection for residuals of traumatic injury to the right knee, as well as a separate grant of service connection for posttraumatic arthritis of the right knee.  He stated in his October 2007 informal claim seeking benefits that he originally filed for benefits on his right knee in "late 1999" and the date of service connection should have been granted effective March 2000, which was the date of the rating decision which denied his service connection claim for his right knee. 

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for the grant of service connection for a reopened claim based on submission of new and material evidence after final disallowance is the later of the date of receipt of new claim or date entitlement arose.  38 C.F.R. § 3.400(q), (r). 

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In a March 2000 rating decision, the RO denied the Veteran's claim of service connection for residuals of traumatic injury to the right knee.  That decision was not appealed, nor was any new and material evidence submitted within the appeal period.  Therefore, it became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In a VA Form 21-4138 Statement in Support of Claim received on April 13, 2004, the Veteran sought to reopen his service connection claim, which was subsequently denied in a September 2004 rating decision.  In June 2007, the Board reopened the Veteran's claim and remanded the case for a new VA examination.  

In an August 2007 rating decision, the RO granted service connection for residuals of a traumatic injury to the right knee and assigned a 30 percent disability rating.  The Veteran was also granted service connection and assigned a separate 20 percent disability rating for posttraumatic arthritis of the right knee.  An effective date of April 13, 2004, was assigned to both service-connected disabilities based upon the receipt of the Veteran's informal claim.

In October 2007, the Veteran filed another informal claim (VA Form 21-4138) requesting an earlier effective date for his service-connected right knee disabilities.  He stated that an earlier effective date was warranted because he filed his original claim in "late 1999" prior to the March 2000 rating decision.  However, the March 2000 rating decision was never appealed and became final.  The Veteran did not file a claim to reopen this final rating decision until the correspondence received on April 13, 2004.  A review of the claims file does not contain any earlier communications from the Veteran indicating an intent to claim service-connected compensation benefits for his right knee disability.

The claims file does contain VA medical records documenting treatment for a right knee disability prior to April 2004, but the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, the treatment records dated before April 2004 cannot serve as the basis for an earlier effective date for the award of service connection.

As the Veteran did not file his petition to reopen a claim for service-connected compensation for a right knee disability until April 13, 2004, he is already in receipt of the earliest possible effective date for the award of service connection.  As there is no legal basis for an effective date earlier than April 13, 2004 for the award of service connection, his earlier effective date claims must be denied.


ORDER

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II, is denied.

Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus type II and hypertension, is denied.

An effective date earlier than April 13, 2004, for the grant of service connection for post traumatic arthritis to the right knee, is denied.

An effective date earlier than April 13, 2004, for the grant of service connection for residuals of traumatic injury to the right knee, is denied.






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


